347 F.2d 374
Roy Richard DAVIS, Appellant,v.UNITED STATES of America, Appellee.
No. 19858.
United States Court of Appeals Ninth Circuit.
June 17, 1965.

Roy Richard Davis, in pro. per.
Manuel L. Real, U. S. Atty., John K. Van De Kamp, Asst. U. S. Atty., Chief, Crim. Div., J. Brin Schulman, Asst. U. S. Atty., Asst. Chief, Crim. Div., Robt. J. Timlin, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, DUNIWAY and ELY, Circuit Judges.
PER CURIAM.


1
This appeal follows denial of a motion presented to the District Court under the provisions of Section 2255, Title 28 U.S.C. The appellant had previously pleaded guilty, with advice of counsel, to three counts of a ten count indictment charging the presentation of false claims for refund of income taxes in violation of Section 287, Title 18 U.S.C.


2
In his motion, the appellant alleged (1) that he was convicted as a result of an illegal arrest and therefore detained illegally, (2) that the Government failed to take appellant before the United States Commissioner for a preliminary examination and the setting of bail while he was in state custody, and (3) that he was deprived of his rights under the Fifth and Sixth Amendments of the Federal Constitution as a result of being interviewed by agents of the United States Internal Revenue Service while in the custody of state authorities for a separate violation of state law.


3
The appeal has no merit. We have repeatedly held that "When a defendant voluntarily and knowingly pleads guilty at his trial this constitutes a waiver of all nonjurisdictional defenses, * * * The conviction and sentence which follow a plea of guilty are based solely and entirely upon said plea and not upon any evidence which may have been improperly acquired by the prosecuting authorities." Thomas v. United States, 290 F.2d 696, 697 (9th Cir. 1961), cert. denied, 368 U.S. 964, 82 S. Ct. 446, 7 L. Ed. 2d 401, Hoffman v. United States, 327 F.2d 489, 490 (9th Cir. 1964).


4
Appellant was not deprived of his constitutional rights, and the order denying his motion is


5
Affirmed.